259 F.2d 271
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 124, AFL-CIO.
No. 16070.
United States Court of Appeals Eighth Circuit.
Sept. 2, 1958.

On petition for enforcement of order of National Labor Relations Board.
Thomas J. McDermott, Assoc.  Gen. Counsel, and Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D.C., for petitioner.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.